Exhibit 10.2





 
REIMBURSEMENT AGREEMENT




BY AND BETWEEN




LIFECORE BIOMEDICAL, LLC


AND


BMO HARRIS BANK N.A.


IN CONNECTION WITH




$3,543,151 LETTER OF CREDIT


Dated As Of:  May 23, 2012






 

  This Instrument Was Drafted By:


WINTHROP & WEINSTINE, P.A.
225 South Sixth Street, Suite 3500
Minneapolis, Minnesota 55402

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
 

ARTICLE I.              DEFINITIONS
1
SECTION 1.1.
Defined Terms
1
SECTION 1.2.
Other Terms
3
SECTION 1.3.
Reimbursement Agreement Controlling
3
ARTICLE II.              COMMITMENT TO ISSUE LETTER OF CREDIT
4
SECTION 2.1.
Issuance of Letter of Credit
4
SECTION 2.2.
Expiration, Extension of Letter of Credit
4
SECTION 2.3.
Draw Under Letter of Credit to Redeem Bonds
4
ARTICLE III.              CONDITIONS PRECEDENT
4
SECTION 3.1.
Conditions Precedent to Issuance of Letter of Credit
4
SECTION 3.2.
Conditions Precedent to Liquidity Advances
5
ARTICLE IV.              REIMBURSEMENTS AND OTHER PAYMENTS; LENDER’S RIGHT TO
CURE
6
SECTION 4.1.
Obligation of Reimbursement
6
SECTION 4.2.
Payment of Credit Enhancement Fee
7
SECTION 4.3.
Capital Adequacy/Change in Law
7
SECTION 4.4.
Computation of Credit Enhancement Fee and Interest
8
SECTION 4.5.
Right of Lender to Cure Defaults Under Bond Documents
8
SECTION 4.6.
Payments
8
SECTION 4.7.
Collateral
9
SECTION 4.8.
Letter of Credit Fees
9
SECTION 4.9.
Required Deposits
9
SECTION 4.10.
Variable Interest Rate
9
SECTION 4.11.
Cash Collateral Account
9
ARTICLE V.              WARRANTIES, REPRESENTATIONS AND COVENANTS
10
SECTION 5.1.
Warranties and Representations
10
SECTION 5.2.
Covenants
13
ARTICLE VI.
EVENT OF DEFAULT DEFINED; RIGHTS AND REMEDIES
16
SECTION 6.1.
Event of Default Defined
16
SECTION 6.2.
Rights and Remedies
17
ARTICLE VII.              MISCELLANEOUS
18
SECTION 7.1.
Indemnification by the Borrower
18
SECTION 7.2.
Expenses
19
SECTION 7.3.
Addresses for Notices
19
SECTION 7.4.
Time of Essence
19
SECTION 7.5.
Binding Effect and Assignment
19
SECTION 7.6.
Waivers
20
SECTION 7.7.
Remedies Cumulative
20
SECTION 7.8.
Governing Law and Entire Agreement
20
SECTION 7.9.
Counterparts
20
SECTION 7.10.
Not Joint Venturers
20
SECTION 7.11.
Adequacy of Bond Proceeds
20
SECTION 7.12.
Jurisdiction; Waiver of Jury Trial
20
SECTION 7.13.
Interest Rate
20
SECTION 7.14.
Obligations Absolute
21
SECTION 7.15.
Liability of the Lender
21
SECTION 7.16.
Borrower Bonds
22
SECTION 7.17.
Term
22
SECTION 7.18.
Financial and Financial Reporting Covenants
22
SECTION 7.19.
USA Patriot Act
22
SIGNATURES    

 
 
i

--------------------------------------------------------------------------------

 
 
REIMBURSEMENT AGREEMENT




THIS REIMBURSEMENT AGREEMENT, made as of the 23rd day of May, 2012, by and
between LIFECORE BIOMEDICAL, LLC, a Minnesota limited liability company formerly
known as Lifecore Biomedical, Inc., a Minnesota corporation (the “Borrower”),
and BMO HARRIS BANK N.A., a national banking association with its banking house
located in Minneapolis, Minnesota (the “Lender”).


ARTICLE I.


DEFINITIONS
 
SECTION 1.1.                           Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set out respectively
after each (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):
 
(a)           Agreement:  this Reimbursement Agreement.
 
(b)           Bond Documents:  individually or collectively, as the context
requires, the Loan Agreement, the Indenture, the Remarketing Agreement and the
Tax Exemption Agreement.
 
(c)           Bonds:  the Variable Rate Demand Purchase Revenue Bonds (Lifecore
Biomedical, Inc. Project), Series 2004, issued by the Issuer, currently
outstanding in the aggregate principal amount of $3,500,000.
 
(d)           Borrower Bonds:  any Bonds which may from time to time have been
purchased with proceeds of a Liquidity Drawing.
 
(e)           Borrower Documents:  collectively, this Agreement, the Credit
Agreement, the Mortgage, the Pledge and Security Agreement and any and all other
documents and instruments executed by the Borrower and delivered to the Lender
in connection with the financing transaction contemplated hereby.
 
(f)            Cash Collateral Account:  shall have the meaning assigned thereto
in Section 4.11 hereof.
 
(g)           Commitment:  the commitment of the Lender hereunder to issue the
Letter of Credit.
 
(h)           Credit Agreement:  the Credit and Security Agreement of even date
herewith by and between the Borrower and the Lender, as the same may be
extended, renewed, restated or modified from time to time.
 
(i)            Credit Enhancement Fee:  shall have the meaning assigned thereto
in Section 4.2 hereof.
 
(j)            Event of Default:  any of the events of default specified in
Section 6.1 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Indenture:  the Indenture of Trust dated as of August 1, 2004, by
and between the Issuer and the Trustee.
 
(l)            Issuer:  the City of Chaska, Minnesota.
 
(m)          Issuing Bank:  Bank of Montreal, acting through its Chicago Branch.
 
(n)           Land:  the real property upon which the Project relating thereto
is situated which is legally described on Exhibit A to the Mortgage.
 
(o)           Letter of Credit:  the Irrevocable Letter of Credit
No. BMCH369224OS issued by the Issuing Bank to the Trustee for the account of
the Borrower in the original stated amount of $3,543,151 (calculated by adding
the sum of (i) $3,500,000 representing the outstanding principal amount of the
Bonds plus (ii) $43,151 representing a forty-five (45) day interest reserve on
the Bonds calculated at 10%).
 
(p)           LIBOR Rate:   the annual rate equal to the rate at which U.S.
dollar deposits are offered on the first (1st) day of each calendar month on or
about 9 a.m., Milwaukee, Wisconsin, time (rounded upwards, if necessary, to the
nearest 1/16th or 1%) as determined by the British Bankers Association (BBA
LIBOR) and reported by a major news service selected by Lender (such as Reuters,
Bloomberg or Moneyline Telerate).  If BBA LIBOR for the one (1) month period is
not provided or reported on the first (1st) day of a month because, for example,
it is a weekend or holiday or for another reason, LIBOR shall be established as
of the preceding day on which a BBA LIBOR rate is provided for a one (1) month
period and reported by the selected news service.
 
(q)           Liquidity Advance:  shall have the meaning assigned thereto in
Section 4.1(b) hereof.
 
(r)            Liquidity Drawing:  any drawing in the form of Exhibit B to the
Letter of Credit made under the Letter of Credit to pay the principal portion of
and the accrued and unpaid interest on those Bonds which have been tendered and
are to be remarketed by the Remarketing Agent.
 
(s)           Loan Agreement:  the Loan Agreement dated as of August 1, 2004, by
and between the Borrower and the Issuer.
 
(t)            Mortgage:  the Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Financing Statement of even date herewith executed by the
Borrower in favor of the Lender, pursuant to which the Borrower has granted to
the Lender a first priority mortgage lien and security interest in and to, and a
first assignment of leases and rents with respect to, the Project to secure
repayment of the Borrower’s obligations to Lender under the Borrower Documents.
 
(u)            Obligation of Reimbursement:  shall have the meaning assigned
thereto in Section 4.1 hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(v)           Organizational Documents:  collectively, the following documents
each of which shall be in form and substance reasonably acceptable to the
Lender:
 
(1)           a copy of the Articles of Organization of the Borrower, duly
certified by the Secretary of State of the State of Minnesota;
 
(2)           a copy of the Limited Liability Company Agreement of the Borrower,
duly certified by an officer of the Borrower;
 
(3)           an original current Certificate of Good Standing for the Borrower,
duly issued by the Secretary of State of the State of Minnesota; and
 
(4)           a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of the Borrower Documents, duly certified by
an officer of the Borrower.
 
(w)           Permitted Encumbrances:  shall have the meaning assigned thereto
in the Mortgage.
 
(x)            Pledge and Security Agreement:  the Pledge and Security Agreement
of even date herewith by and between the Borrower and the Lender.
 
(y)           Project:  the manufacturing facility located on the Land, as the
same may from time to time exist.
 
(z)            Remarketing Agreement:  the Remarketing Agreement dated as of
August 1, 2004, by and between the Borrower and the Remarketing Agent.
 
(aa)          Tax Exemption Agreement:  the Tax Exemption Agreement dated as of
August 1, 2004, by and among the Issuer, the Borrower and the Trustee.
 
(bb)          Tax Opinion: an opinion of counsel in form and substance
acceptable to the Lender required by Section 4.10 of the Loan Agreement.
 
(cc)           Trustee:  Wells Fargo Bank, National Association, and any
co-trustee or successor trustee appointed, qualified and then acting under the
provisions of the Indenture.
 
SECTION 1.2.                           Other Terms.  All capitalized terms used
herein and not otherwise defined in this Agreement shall have the respective
meanings for purposes of this Agreement as are assigned to such terms in
Article I of the Indenture or Section 1.01 of the Loan Agreement, as the case
may be, including, without limitation, the following terms:  Interest Payment
Date; Business Day; Remarketing Agent; and Substitute Letter of Credit.
 
SECTION 1.3.                           Reimbursement Agreement Controlling.  To
the extent there exists any inconsistencies as between the terms and/or
provisions contained in this Agreement and the Bond Documents, the language in
this Agreement shall control.
 
 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
COMMITMENT TO ISSUE LETTER OF CREDIT


SECTION 2.1.                           Issuance of Letter of Credit.  The Lender
and the Borrower agree that, on the terms and subject to the conditions
hereinafter set forth, the Lender shall cause the Issuing Bank to issue the
Letter of Credit to secure payment of the Bonds.
 
SECTION 2.2.                           Expiration, Extension of Letter of
Credit.  The Letter of Credit shall have an initial expiration date of September
1, 2013, but shall be automatically renewable for successive periods of one (1)
year each (but in no event later than September 1, 2015), unless the Lender
determines not to renew the Letter of Credit and gives written notice of such
non-renewal to the Borrower and the Trustee at least sixty (60) calendar days
prior to the expiration of the Letter of Credit.  The Borrower acknowledges and
agrees that the Lender shall have no obligation to renew or extend the Letter of
Credit at any time in the future.  The Borrower agrees to pay to the Lender
within ten (10) days after written demand such fees as are customarily charged
by the Lender in connection with extensions of letters of credit, as the same
may change from time to time, which are currently in the amount of $1,000 per
extension.  The Borrower further acknowledges and understands that the Bonds
will be subject to mandatory redemption if the Lender does not extend the Letter
of Credit thereby resulting in a draw under the Letter of Credit unless a
Substitute Letter of Credit is delivered to the Trustee pursuant to
the  Indenture or unless the Bonds are re-marketed pursuant to the terms of the
Indenture.
 
SECTION 2.3.                           Draw Under Letter of Credit to Redeem
Bonds.  The Borrower acknowledges and agrees that the consent of the Lender is
required in order for the Trustee to submit a drawing under the Letter of Credit
for the purpose of optionally redeeming Bonds pursuant to the Indenture.  The
Lender shall give such consent provided (a) no Event of Default has occurred and
is then continuing, and (b) the Borrower provides evidence acceptable to the
Lender that the Borrower will have deposited into the Cash Collateral Account by
the time a drawing is submitted under the Letter of Credit an amount sufficient
to reimburse the Lender for the amount of such draw.  Amounts in the Cash
Collateral Account may be utilized to reimburse the Lender for amounts drawn
under the Letter of Credit, but not to fund draws under the Letter of Credit.
 
ARTICLE III.
 
CONDITIONS PRECEDENT
 
SECTION 3.1.                           Conditions Precedent to Issuance of
Letter of Credit.  The obligation of the Lender to issue the Letter of Credit
shall be subject to the conditions precedent that it shall have received and
approved the following:
 
(a)           the Borrower Documents, duly executed and delivered by the
Borrower;
 
(b)           the Bond Documents, duly executed by the parties thereto;
 
(c)           the Organizational Documents;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)           evidence that the Mortgage has been duly recorded in the office of
the County Recorder or the Registrar of Titles (as the case may be) for the
county in which the Land is located;
 
(e)           evidence that UCC-1 financing statements have been duly filed of
record in the office of the Minnesota Secretary of State, serving to perfect a
valid first lien on the personal property subject to the Mortgage and the Credit
Agreement;
 
(f)           an opinion of counsel for the Borrower dated as of the date hereof
and acceptable in form and substance to the Lender;
 
(g)           a Tax Opinion issued in connection with the issuance of the Letter
of Credit;
 
(h)           the Credit Enhancement Fee in the amount of $7,500 for the Letter
of Credit that will accrue from May 23, 2012, through and including August 31,
2012, as required under Section 4.2 hereof;
 
(i)            evidence of payment of all expenses incurred by the Lender which
are payable by the Borrower pursuant to Section 8.2 hereof; and
 
(j)            such other documents and instruments as the Lender may reasonably
request.
 
SECTION 3.2.                           Conditions Precedent to Liquidity
Advances.  Following any payment by the Lender under the Letter of Credit
pursuant to a Liquidity Drawing, a Liquidity Advance shall be made available to
the Lender only if on the date of payment of such Liquidity Drawing by the
Lender the following statements shall be true:
 
(a)           the representations and warranties of the Borrower contained in
Article IV of this Agreement and in the Bond Documents are correct in all
material respects on and as of the date of such payment as though made on and as
of such date (except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall have been correct in all material respects as of such earlier
date); and
 
(b)           no event has occurred and is continuing, or would result from such
payment, which constitutes an Event of Default.
 
Unless the Borrower shall have previously advised the Lender in writing that one
or both of the above statements is no longer true, the Borrower shall be deemed
to have represented and warranted on the date of such payment that both of the
above statements are true and correct.
 
ARTICLE IV.
 
REIMBURSEMENTS AND OTHER PAYMENTS;
LENDER’S RIGHT TO CURE
 
SECTION 4.1.                           Obligation of Reimbursement.  
 
 
-5-

--------------------------------------------------------------------------------

 
 
(a)           The Borrower hereby agrees to pay to the Lender (the “Obligation
of Reimbursement”) (i) on the day that the Lender honors a draw under the Letter
of Credit  (other than a Liquidity Drawing) a sum equal to the amount drawn
under the Letter of Credit  plus any and all reasonable charges and expenses
which the Lender may pay or incur relative to such draw, (ii) on demand, any
amounts advanced by the Lender in its sole discretion to cure any event of
default under the Bond Documents, and (iii) on demand, interest on all amounts
remaining unpaid by the Borrower to the Lender under this Agreement at any time
accruing from the date such amounts become payable (in the case of an amount
payable on demand, which interest shall accrue from the date the Lender is first
entitled to demand payment, regardless of whether a demand for payment is
actually made), until payment in full, at an annual rate equal to two and
one-quarter percent (2.25%) per annum in excess of the LIBOR Rate, as the same
changes from time to time; provided, however, that no interest shall accrue or
be payable on any amounts paid by the Lender pursuant to a draw submitted under
the Letter of Credit if the full amount of such draw is reimbursed by the
Borrower to the Lender, by 2:00 o’clock p.m. on the same day such draw is paid
by the Lender.  The Borrower agrees that it will have deposited with the Lender
into the Cash Collateral Account at least one (1) Business Day before a draw is
made under the Letter of Credit an amount equal to the anticipated amount of
such draw, other than a Liquidity Drawing.
 
(b)           If the conditions precedent contained in Section 3.2 hereof are
satisfied at the time of payment by the Lender of any Liquidity Drawing, such
Liquidity Drawing shall constitute an advance (each a “Liquidity Advance”) to
the Borrower.  The Borrower hereby agrees to pay the Obligation of Reimbursement
relating to a Liquidity Advance on the earliest to occur of (i) the date on
which any Bonds purchased with funds disbursed under the Letter of Credit in
connection with the Liquidity Drawing related to such Liquidity Advance are
redeemed, prepaid or canceled pursuant to the Indenture, (ii) the date on which
any Bonds purchased with funds disbursed under the Letter of Credit in
connection with the Liquidity Drawing are remarketed pursuant to the Indenture,
(iii) the date on which the Letter of Credit is replaced by a Substitute Letter
of Credit pursuant to the terms of the Indenture and the Loan Agreement, (iv)
the date on which all of the Bonds are converted to bear interest at a rate
other than a variable rate, (v) the date which is 30 days after the date such
Liquidity Advance was created, (vi) the expiration date of the Letter of Credit,
and (vii) the date of the occurrence of an Event of Default.  The Borrower also
promises to pay to the Lender interest on the unpaid principal amount of each
Liquidity Advance from the date such Liquidity Advance is made until it is paid
in full as provided herein, at a rate per annum equal to two and one-quarter
percent (2.25%) per annum in excess of the LIBOR Rate, as the same changes from
time to time, which shall be payable monthly in arrears (commencing one month
after the making of the related Liquidity Advance), and on the date that the
final principal installment of such Liquidity Advance is payable as herein
provided.  The Borrower’s obligation to repay each Liquidity Advance and to pay
interest thereon as provided herein shall be evidenced and secured by the
related Borrower Bonds and all of the Borrower Documents.  Borrower Bonds shall
bear interest at the rate of interest applicable to the related Liquidity
Advance from time to time in effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c)           Any Liquidity Advance created pursuant to paragraph (b) above may
be prepaid in whole or in part at any time without premium or penalty on any
Business Day.
 
(d)           Upon the Lender’s receipt of any payment or prepayment of any
Liquidity Advance, the amount of such Liquidity Advance shall be reduced by the
amount of such payment or prepayment.
 
(e)           Upon honoring any Liquidity Drawing, the Lender shall be deemed to
have purchased the Borrower Bonds in respect of which such Liquidity Drawing is
made, and the Borrower shall cause the Trustee to hold such Borrower Bonds for
the benefit of the Lender in accordance with the Pledge and Security
Agreement.  To the extent that the Lender actually receives payment in respect
to principal of or interest on any Borrower Bond held by the Lender, the
Liquidity Advance made in connection with the purchase of such Borrower Bond
shall be deemed to have been reduced pro tanto, with the Lender crediting any
payment on such Borrower Bond received by the Lender, first to the payment of
any outstanding interest accrued on the related Liquidity Advance, and second to
the payment of the principal of such Liquidity Advance.  Any such payment or
prepayment to be applied to principal of Liquidity Advances hereunder shall be
applied to the prepayment of related Liquidity Advances in chronological order
of their issuance hereunder, and within each Liquidity Advance in inverse order
of the principal installments payable thereon.  Following the occurrence of an
Event of Default, any payments received by the Lender hereunder shall be applied
by the Lender to the payment of the Obligation of Reimbursement in such order as
the Lender shall determine.
 
SECTION 4.2.                           Payment of Credit Enhancement Fee.  So
long as the Letter of Credit is outstanding, the Borrower agrees to pay the
Lender a credit enhancement fee with respect to the Letter of Credit (the
“Credit Enhancement Fee”) for each year during the term of the Letter of Credit
in an amount equal to three-quarters of one percent (0.75%) per annum of the
maximum amount available to be drawn under the Letter of Credit as of the date
of issuance of the Letter of Credit and as of September 1 of each calendar year
thereafter.  The Credit Enhancement Fee shall be payable in advance on the date
hereof and on each September 1 thereafter while the Letter of Credit is
outstanding.  Notwithstanding the foregoing, if and for so long as an Event of
Default has occurred and continues or exists, then, at the Lender’s option, the
Credit Enhancement Fee shall thereafter be increased by an additional two
percent (2.00%) per annum.
 
SECTION 4.3.                           Capital Adequacy/Change in Law.  If any
change in any law or regulation or in the interpretation thereof by any court or
administrative governmental authority charged with the administration thereof
occurring after the date of this Agreement shall either (a) impose, modify or
deem applicable or modify any capital adequacy, reserve, special deposit or
similar requirement against letters of credit issued by, or assets held by, or
deposits in or for the account of the Lender (including without limitation, a
requirement which affects the Lender’s allocation of capital resources), or
(b) impose on the Lender any other condition regarding this Agreement or the
Letter of Credit, and the result of any event referred to in the preceding
clause (a) or (b) shall be to increase the cost (including without limitation,
reserve or similar cost) to the Lender of issuing or maintaining the Letter of
Credit or reduce the Lender’s return hereunder or all or any of the Lender’s
capital is reduced (which increase in cost or reduction in return shall be
determined by the Lender’s reasonable allocation of the aggregate of such cost
increases or return reductions resulting from such events), then within ten (10)
days after written demand by the Lender, the Borrower shall pay to the Lender,
from time to time as specified by the Lender, additional amounts which shall be
sufficient to compensate the Lender for such increased cost which will be
incurred from and after the Lender first provides notice to the Borrower of such
increase, together with interest on each such amount from the date demanded
until payment in full thereof at the rate provided for in Section 4.1 hereof.  A
certificate as to such increased costs incurred by the Lender as a result of any
event mentioned in clause (a) or (b) above, submitted by the Lender to the
Borrower shall be conclusive, absent manifest error, as to the amount thereof.
 
 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 4.4.                           Computation of Credit Enhancement Fee and
Interest.  The Credit Enhancement Fee and interest payable on amounts due under
this Agreement shall be computed on a 365/360 basis.  With respect to the Credit
Enhancement Fee, this means applying the ratio of the Credit Enhancement Fee
over a year of 360 days, multiplied by the maximum amount then available to be
drawn under the Letter of Credit, multiplied by the actual number of days for
which the Credit Enhancement Fee is calculated.  With respect to interest, this
means applying the ratio of the interest rate over a year of 360 days,
multiplied by the outstanding Obligation of Reimbursement, multiplied by the
actual number of days the Obligation of Reimbursement is outstanding.  The
Credit Enhancement Fee and all interest payable hereunder shall be computed
using this method.  This calculation results in a higher effective Credit
Enhancement Fee and interest rate than the numeric amounts stated herein.
 
SECTION 4.5.                           Right of Lender to Cure Defaults Under
Bond Documents.  If the Borrower shall fail to make any payments under the Bond
Documents on the day such payment is first due and payable by the Borrower, or
shall fail to comply with any other covenant or agreement of the Borrower under
the Bond Documents, or if any other default or event of default shall occur
under the Bond Documents, the Lender shall have the option, in the Lender’s sole
discretion, to cure any such failure by taking action reasonably required to
effect such cure, including, without limitation, making the required payment
directly to the Trustee.  Any such payment by the Lender shall constitute an
advance repayable by the Borrower in accordance with Section 4.1 hereof.  The
Borrower shall be responsible for any costs and/or expenses incurred by the
Lender in curing any such default or event of default.
 
SECTION 4.6.                         Payments.  All payments by the Borrower to
the Lender hereunder shall be made in lawful currency of the United States in
immediately available funds at the Lender’s office at 50 South Sixth Street,
Suite 1000, Minneapolis, Minnesota 55402.  In addition, the Lender shall have
the right to debit any of the Borrower’s accounts at the Lender without further
authorization of the Borrower to make any such payments.  If any sum becomes
payable pursuant to this Agreement on a day which is not a Business Day, the
date for payment thereof shall be extended, without penalty, to the next
succeeding Business Day, and such extended time shall be included in the
computation of interest and fees.
 
SECTION 4.7.                           Collateral.  The Borrower hereby
acknowledges that the Obligation of Reimbursement and each and every other
liability and indebtedness of the Borrower under the Borrower Documents is
secured by the Mortgage, the Pledge and Security Agreement and the Credit
Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
SECTION 4.8.                           Letter of Credit Fees.  In addition to
the Credit Enhancement Fee, the Borrower shall pay to the Lender, within ten
(10) days after written demand, such fees as are customarily charged by the
Lender from time to time in connection with the extension, amendment and
administration of letters of credit, as the same change from time to time,
including, without limitation, an administrative fee of $300 for each draw under
the Letter of Credit which is in full compliance with the terms of the Letter of
Credit and $400 for each draw under the Letter of Credit which is not in full
compliance with the terms of the Letter of Credit.  The Borrower shall also pay
a customary transfer fee to the Lender if the Letter of Credit is transferred to
a successor trustee under the Indenture.
 
SECTION 4.9.                           Required Deposits. On the date hereof,
the Borrower has deposited into the Cash Collateral Account the sum of
$255,000.  Commencing on May 25, 2012, and continuing on the twenty-fifth (25th)
day of each calendar month thereafter during the term of this Agreement, the
Borrower shall deposit into the Cash Collateral Account an amount equal to
one-twelfth (1/12th) of the next scheduled mandatory sinking fund payment under
the Indenture.  In addition, to the extent not paid from deposits made pursuant
to the preceding sentence, Borrower shall deposit into the Cash Collateral
Account at least five (5) Business Days prior to the date of each required
redemption under the Indenture an amount sufficient to reimburse Lender for the
amount of such redemption.  Amounts in the Cash Collateral Account may be
utilized to reimburse the Lender for amounts drawn under the Letter of Credit,
but not to fund draws under the Letter of Credit.
 
SECTION 4.10.                           Variable Interest Rate.  The interest
rate on the Obligation of Reimbursement is subject to change from time to time
based on changes in an independent index which is the one month British Bankers
Association (BBA) LIBOR and reported by a major news service selected by the
Lender (such as Reuters, Bloomberg or Moneyline Telerate).  If BBA LIBOR for the
one month period is not provided or reported on the first day of a month
because, for example, it is a weekend or a holiday or for another reason, the
One Month LIBOR Rate shall be established as of the preceding day on which a BBA
LIBOR rate is provided for the one month period and reported by the selected
news service (the “Index”).  The Index is not necessarily the lowest rate
charged by the Lender on its loans.  If the Index becomes unavailable during the
term of this Agreement, the Lender may designate a substitute index after
notifying the Borrower.  The Lender will tell the Borrower the current index
rate upon the Borrower’s request.  The interest rate change will not occur more
often than each first day of each calendar month and will become effective
without notice to the Borrower.
 
SECTION 4.11.                           Cash Collateral Account.  There is
hereby established a Cash Collateral Account (the “Cash Collateral Account”) in
the Borrower’s name with the Lender which shall be funded and administered in
accordance with the terms set forth herein.  The Lender will from time to time
invest funds on deposit in the Cash Collateral Account in a money market account
with the Lender.
 
(1)           The Borrower hereby pledges and grants to the Lender a security
interest in all funds held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all amounts dues and to
become due from the Borrower to the Lender under this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(2)           The Lender may, at any time or from time to time after funds are
deposited in the Cash Collateral Account, apply funds then held in the Cash
Collateral Account to the payment of any amounts, in such order as the Lender
may elect, as shall have become or shall become due and payable by the Borrower
to the Lender under this Agreement as reimbursement for draws made under the
Letter of Credit.
 
(3)           Neither the Borrower nor any person or entity claiming on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Cash Collateral Account, except that after the expiration of the
Letter of Credit in accordance with its terms and the payment of all amounts
payable by the Borrower to the Lender under this Agreement, any funds remaining
in the Cash Collateral Account shall promptly be returned by the Lender to the
Borrower or paid to whomever may be legally entitled thereto.
 
(4)           The Borrower agrees that it will not (A) sell or otherwise dispose
of any interest in the Cash Collateral Account or any funds held therein, or
(B) create or permit to exist any lien, security interest or other change or
encumbrance upon or with respect to the Cash Collateral Account.
 
(5)           The Lender shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Lender accords its own property it
being understood that the Lender shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
such funds.
 
ARTICLE V.
 
WARRANTIES, REPRESENTATIONS AND COVENANTS
 
SECTION 5.1.                           Warranties and Representations.  The
Borrower hereby warrants, represents and certifies to and for the benefit of the
Lender as follows:
 
(a)           the Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Minnesota
and to own its property and conduct its business as presently conducted and as
proposed to be conducted;
 
(b)           the Borrower possesses adequate licenses, certificates, permits,
franchises, patents, copyrights, trademarks and trade names, or rights thereto,
to conduct its business substantially as now conducted and as presently proposed
to be conducted;
 
(c)           the execution, delivery and performance by the Borrower of the
Borrower Documents will not violate any provision of the organizational
documents of the Borrower or of any law, rule, regulation or court order or
result in the breach of or constitute a default under any indenture or loan,
credit or other agreement or instrument to which the Borrower is a party or by
which it or its properties may be bound or affected or result in the creation or
imposition of any lien, charge or encumbrance of any nature upon any of its
properties or assets contrary to the terms of any such instrument or agreement;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)           each of the Borrower Documents and the Bond Documents constitutes
the legal, valid and binding obligation of the Borrower enforceable in
accordance with its respective terms (except, as to enforceability, to the
extent limited by bankruptcy, insolvency and other similar laws affected
creditors’ rights generally);
 
(e)           the Project and the use thereof are permitted by and complies in
all material respects with all presently applicable use or other restrictions
and requirements in prior conveyances, zoning ordinances and all development,
pollution control, water conservation and other laws, regulations, rules and
ordinances of the United States and the State of Minnesota and the respective
agencies thereof, and the political subdivision in which the Project is located;
 
(f)           there is no suit, action or proceeding pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower before
or by any court, arbitrator, administrative agency or other governmental
authority which, if adversely determined, would materially and adversely affect
its business, properties, operations, assets or condition (financial or
otherwise) or the validity of any of the transactions contemplated by the
Borrower Documents and the Bond Documents or any of the documents related
thereto, or the ability of the Borrower to perform its obligations hereunder or
thereunder or as contemplated hereby or thereby;
 
(g)           the Borrower has furnished the Lender with financial statements
for the Borrower, each of which financial statements fairly presents the
financial condition of the Borrower at and as of the date thereof, and, as of
said date, there were no material liabilities of the Borrower, direct or
indirect, fixed or contingent, which were not reflected in the financial
statements or the notes thereto;
 
(h)           the Borrower has filed all federal and state tax returns and
reports required to be filed, which returns properly reflect the taxes owed by
it for the period covered thereby and they have paid or made appropriate
provisions for the payment of all taxes which may become due pursuant to said
returns and for the payment of all present installments of any assessments, fees
and other governmental charges upon it or upon any of its property except for
such taxes which are being diligently contested in good faith by appropriate
proceedings;
 
(i)             no consent, approval or authorization of or permit or license
from or registration with or notice to any federal or state regulatory authority
or any third party is required in connection with the making or performance of
the Borrower Documents, the Bond Documents or any document or instrument related
thereto, or, if so required, such consent, approval, authorization, permit or
license has been requested and obtained or such registration made or notice
given or such other appropriate action taken on or prior to the date hereof;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(j)           the Borrower is not in default of a material provision under any
material agreement, instrument, decree or order to which it is a party or to
which it or its property is bound or affected;
 
(k)           no pollutants or other toxic or hazardous waste or substances,
including any solid, liquid, gaseous, or thermal irritant or contaminant, such
as smoke, vapor, soot, fumes, acids, alkalis, chemicals or waste (including
materials to be recycled, reconditioned or reclaimed) (collectively
“substances”) which is regulated by law, regulation, ordinance or code have
existed in, on or under any property of the Borrower or have been discharged,
dispersed, released, stored, treated, generated, disposed of, or allowed to
escape (collectively referred to as an “incident”) on any property of the
Borrower; the Borrower shall not permit third parties to cause an incident,
shall take reasonable steps to ensure that an incident does not occur, and shall
promptly take all appropriate steps to remedy an incident, in compliance with
all local, state and federal laws and regulations should an incident occur;
 
(l)           no investigation, administrative order, consent order and
agreement, litigation, or settlement (collectively referred to as the “action”)
including, but not limited to, proceedings or actions commenced by any person
(including, but not limited to any federal, state, or local government or agency
or entity before any court or administrative agency) with respect to substances
is proposed, threatened, anticipated or in existence with respect to any of the
Borrower’s property;
 
(m)           the Project and the Borrower’s operations at the Project (i) to
the Borrower’s knowledge, always have been and (ii) now are in compliance with
all applicable federal, state and local statutes, laws and regulations; no
notice has been served on the Borrower from any entity, governmental body or
individual claiming any violation of any law, regulation, ordinance or code, or
requiring compliance with any law, regulation, ordinance or code, or demanding
payment or contribution for environmental damage or injury to natural resources,
or any injury to human health;
 
(n)           no underground storage tanks are located on the Project or were
located on the Project and subsequently removed or filled;
 
(o)           no dumps, sanitary landfills or gasoline service stations are or
were located on the Project;
 
(p)           the Project is in compliance with all applicable provisions of the
Americans with Disabilities Act; and
 
(q)           each and all of the warranties and representations of Borrower set
forth and contained in each of the Bond Documents are true and correct in all
material respects as of the date hereof.
 
SECTION 5.2.                           Covenants.  In addition to the covenants
and agreements of the Borrower set forth and contained herein and the documents
related hereto, the Borrower hereby covenants and agrees to and with the Lender,
so long as the Letter of Credit remains outstanding, any amounts remain due and
payable by the Borrower to the Lender pursuant to Article IV hereof:
 
 
-12-

--------------------------------------------------------------------------------

 
 
(a)           that the Project does and shall comply with all applicable
restrictions, conditions, ordinances, regulations and laws of governmental
departments and agencies having jurisdiction over the Project, except for
noncompliance that could not reasonably be expected to adversely affect the
Project or the operation thereof, and does not and shall not violate any private
restrictions or covenants or encroach upon or interfere with easements affecting
the Land;
 
(b)           to keep, perform, enforce and maintain in full force and effect
all of the terms, covenants, conditions and requirements of the Borrower
Documents and the Bond Documents; not to amend, modify, supplement, terminate,
cancel or waive any of the terms, covenants, conditions or requirements of any
of said documents without the prior written consent of the Lender;
 
(c)           to deliver to the Lender, upon the request by the Lender, from
time to time, and at any time, updated and recertified copies of the
Organizational Documents;
 
(d)           upon the demand of Lender for reasonable cause, from time to time,
to deliver to the Lender an updated survey showing the Project to be located
within applicable lot lines of the Land and setback lines and not encroaching
upon any easements, streets or adjoining property, and to deliver to Lender,
from time to time, and at any time, updated and recertified copies of the Title
Documents and the Organizational Documents;
 
(e)           not to create, permit to be created or to allow to exist, any
liens, charges or encumbrances on the Project (other than Permitted
Encumbrances) and the lien of general real estate taxes and pending and special
assessments) except for such liens, charges and encumbrances which are being
diligently contested in good faith by appropriate proceedings and provided that,
if requested by Lender, Borrower shall have provided to Lender security
satisfactory to Lender;
 
(f)           to obtain and maintain, or cause to be obtained and maintained, at
all times during the term of this Agreement, if applicable (and, from time to
time at the request of Lender, furnish Lender with proof of payment of premiums
on):
 
(1)           comprehensive general liability insurance (including operations,
contingent liability, operations of subcontractors, complete operations and
contractual liability insurance) in such amount as Lender may require from time
to time (but with coverage of not less than $2,000,000/$2,000,000) and naming
Lender as an additional insured;
 
(2)           hazard insurance insuring against loss by fire, lightning,
vandalism, malicious mischief and other risks customarily covered by a standard
extended coverage endorsement, in an amount not less than the face amount of the
Letter of Credit, or the full insurable value of the Project, whichever is
greater, and naming Lender as mortgagee and loss payee;
 
(3)           flood insurance, if any of the Land is located in a “flood plain”
as defined by the Federal Insurance Administration, in the maximum obtainable
amount up to the face amount of the Letter of Credit, naming Lender as loss
payee (unless Lender receives and approves a flood certificate certifying that
all of the Land is not located in a “flood plain” as defined by the Federal
Insurance Administration); and
 
 
-13-

--------------------------------------------------------------------------------

 
 
(4)           rent loss or business interruption insurance, with respect to the
perils set forth in paragraph (ii) above, in an amount sufficient to enable the
Borrower to make the required payments under this Agreement, to pay taxes and
insurance and continue operations during an assumed reconstruction period of one
(1) year, naming Lender as mortgagee and loss payee;
 
such policies of insurance to be in form and content reasonably satisfactory to
the Lender and to be placed with insurers reasonably acceptable to Lender
licensed to transact business in the State of Minnesota and to contain
an  agreement of the insurer to give not less than thirty (30) days’ prior
written notice to the Lender in the event of cancellation, termination,
amendment change or non-renewal of such policy affecting the coverage
thereunder; acceptance of such insurance policies not to bar the Lender from
requiring additional insurance (either in type or amount) at a later date which
it reasonably deems necessary;
 
(g)           not to assign this Agreement or any interest herein;
 
(h)           to permit the Lender, acting by and through its officers,
employees and agents, to examine all books, records, contracts, plans, drawings,
permits, bills and statements of account pertaining to the Project and to make
extracts therefrom and copies thereof;
 
(i)           to furnish to the Lender as soon as possible and in any event
within five (5) days after the Borrower has obtained knowledge of the occurrence
of an Event of Default, or an event which with the giving of notice or lapse of
time or both would constitute an Event of Default, a statement signed by the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower has taken, is taking or proposes to take to correct the same;
 
(j)           to hold the Lender harmless, and the Lender shall have no
liability or obligation of any kind to the Borrower, creditors of the Borrower,
or any third party, in connection with any defective, improper or inadequate
workmanship performed in or about, or materials supplied to, the Land or the
Project, or any mechanics’, suppliers’ or materialmen’s liens arising as a
result of such defective, improper or inadequate workmanship or materials, and
upon the Lender’s reasonable request, to replace or cause to be replaced any
such defective, improper or inadequate workmanship or materials;
 
(k)           to pay and discharge all real estate taxes prior to the attachment
of penalties with respect thereto and installments of special assessments
payable therewith, and insurance premiums with respect to the insurance required
to be maintained by the Borrower under the terms of any of the Borrower
Documents, and utility charges incurred by the Borrower prior to or during the
term of this Agreement, except if such taxes, assessments or premiums are being
contested in good faith by appropriate proceedings and provided that, if
requested by the Lender, the Borrower shall have deposited into escrow with the
Lender an amount equal to such taxes, assessments or premiums plus penalties
accrued thereon;
 
 
-14-

--------------------------------------------------------------------------------

 
 
(l)           to keep accurate books of record and account for itself in which
true and complete entries will be made in accordance with generally acceptable
accounting principles consistently applied and, upon request of the Lender, give
any representative of the Lender access during normal business hours to, and
permit such representative to examine, copy or make extracts from, any and all
books, records, contracts, plans, drawings, permits, bills and statements of
account pertaining to the Project, to inspect any of its properties and to
discuss its affairs, finances and accounts with any of the Borrower’s officers,
all at such times and as often as it may reasonably be requested by the Lender
or its officers or representatives;
 
(m)           to promptly give notice in writing to the Lender of any and all
litigation involving the Borrower where the amount in dispute exceeds $50,000
and is not covered by insurance, and of any and all litigation if the aggregate
amount in dispute in connection with such litigation exceeds $50,000 and is not
covered by insurance, and of any and all material  proceedings commenced against
the Borrower by or before any court or governmental or regulatory agency;
 
(n)           to comply with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority, a breach of which would
materially and adversely affect the business or credit of the Borrower, except
where diligently contested in good faith and by proper proceedings;
 
(o)           to preserve and maintain all of the Borrower’s rights, privileges
and franchises necessary or desirable in the normal conduct of the Borrower’s
business, not to suspend business operations or convey, transfer, encumber or
pledge the Project;
 
(p)           to keep all of the assets and properties necessary in the
Borrower’s business in good working order and condition, ordinary wear and tear
excepted;
 
(q)           to obtain all necessary state, federal, local and private
clearances, authorizations, permits and licenses with respect to the business
operations of the Borrower;
 
(r)           to comply with all covenants and agreements in the Credit
Agreement; and
 
(s)           to perform each and all of the covenants and agreements set forth
and contained in the Bond Documents.
 
ARTICLE VI.
 
EVENT OF DEFAULT DEFINED; RIGHTS AND REMEDIES
 
SECTION 6.1.                           Event of Default Defined.  As used
herein, the term “Event of Default” shall mean and include each or all of the
following events:
 
 
-15-

--------------------------------------------------------------------------------

 
 
(a)           the Borrower shall fail to pay, when due, (i) any amounts required
to be paid by the Borrower under the Borrower Documents or the Bond Documents or
any other indebtedness of the Borrower to the Lender or the Trustee or (ii) any
amounts required to be paid by the Borrower to any third party of at least
$100,000, in each case after giving effect to any applicable grace periods,
whether any such indebtedness is now existing or hereafter arises and whether
direct or indirect, due or to become due, absolute or contingent, primary or
secondary or joint or joint and several;
 
(b)           the Borrower shall fail to observe or perform any of the
covenants, conditions or agreements to be observed or performed by it under the
Borrower Documents, the Bond Documents or any credit or similar agreement
between the Borrower and the Lender for a period of thirty (30) days after
written notice, specifying such default and requesting that it be remedied,
given to such party by the Lender;
 
(c)           the Borrower shall file a petition in bankruptcy or for
reorganization or for an arrangement pursuant to any present or future state or
federal bankruptcy act or under any similar federal or state law, or shall be
adjudicated a bankrupt or insolvent, or shall make a general assignment for the
benefit of its creditors, or shall be unable to pay its debts generally as they
become due;
 
(d)           if a petition or answer proposing the adjudication of the Borrower
as a bankrupt or its reorganization under any present or future state or federal
bankruptcy act or any similar federal or state law shall be filed in any court
and such petition or answer shall not be discharged or denied within sixty (60)
days after the filing thereof; or if a receiver, trustee or liquidator of the
Borrower or of all or substantially all of the assets of the Borrower or of the
Project shall be appointed in any proceeding brought against the Borrower and
shall not be discharged within sixty (60) days of such appointment; or if the
Borrower shall consent to or acquiesce in such appointment; or if any property
of the Borrower (including, without limitation, the estate or interest of the
Borrower in the Project or any part thereof) shall be levied upon or attached in
any proceeding;
 
(e)           final judgment(s) for the payment of money in excess of $100,000,
individually or in the aggregate, shall be rendered against the Borrower and
shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed;
 
(f)           the Borrower shall be or become insolvent (whether in the equity
or bankruptcy sense);
 
(g)           any representation or warranty made by the Borrower in the
Borrower Documents, the Bond Documents or any document related thereto shall
prove to be untrue or misleading in any material respect, or any statement,
certificate or report furnished hereunder or under any of the foregoing
documents by or on behalf of the Borrower shall prove to be untrue or misleading
in any material respect on the date when the facts set forth and recited therein
are stated or certified;
 
(h)           the Project is condemned, destroyed or damaged to any material
extent and the same is not covered by insurance; or
 
 
-16-

--------------------------------------------------------------------------------

 
 
(i)           the Borrower fails to maintain its operating line of credit and
primary banking relationship with the Lender.
 
SECTION 6.2.                           Rights and Remedies.  Upon the occurrence
and during the continuance of an Event of Default, the Lender may, at its
option, exercise any and all of the following rights and remedies (and any other
rights and remedies available to it):
 
(a)           The Lender may instruct the Trustee to accelerate the Bonds and
submit a drawing under the Letter of Credit pursuant to the Indenture.
 
(b)           The Lender may, by written notice to the Borrower, declare all
indebtedness of every type or description owed by the Borrower to the Lender to
be immediately due and payable and the same shall thereupon be immediately due
and payable.
 
(c)           The Lender shall have the right, in addition to any other rights
provided by law, to enforce its rights and remedies under the Borrower Documents
and the documents related thereto.
 
(d)           The Lender may make demand upon the Borrower and forthwith upon
such demand the Borrower will pay to the Lender in immediately available funds
for deposit in the Cash Collateral Account an amount equal to the maximum amount
then available to be drawn under the Letter of Credit (assuming compliance with
all conditions for drawing thereunder).
 
(e)           The Lender, in its sole discretion, may pay any amount owing under
the Bond Documents, including without limitation, principal of, interest and
premium on the Bonds or the Lender may cure any other Event of Default under the
Bond Documents.
 
(f)           The Lender may offset any deposits of the Borrower held by the
Lender (including those held by the Lender in the Cash Collateral Account and
any unmatured time deposits) against sums due hereunder or against any other
indebtedness then owed by the Borrower to the Lender, whether or not then due.
 
ARTICLE VII.
 
MISCELLANEOUS
 
SECTION 7.1.                           Indemnification by the Borrower.
 
(a)           The Borrower agrees to indemnify and hold harmless the Lender, its
officers, agents and employees, against any and all losses, claims, damages or
liability to which the Lender, its officers, agents and employees, may become
subject under any law in connection with the carrying out of the transactions
contemplated by this Agreement or the Bond Documents or the conduct of any
activity at the Project (other than as a result of the act of commission or
omission, including negligence or willful misconduct, of the Lender, its
officers, agents and employees), and to reimburse the Lender, its officers,
agents and employees, for any out-of-pocket legal and other expenses (including
reasonable attorneys’ fees) incurred by the Lender, its officers, agents and
employees, in connection with investigating any such losses, claims, damages or
liabilities or in connection with defending any actions relating thereto.  The
Lender agrees, at the request and expense of the Borrower, to cooperate in the
making of any investigation in defense of any such claim and promptly to assert
any or all of the rights and privileges and defenses which may be available to
the Lender.  The Borrower further releases and agrees to hold harmless the
Lender, its officers, agents and employees, from any liability to the Borrower
arising out of any covenant, representation or undertaking of the Borrower
contained in this Agreement, the Bond Documents or the documents related
hereto.  The provisions of this Section shall survive payment of the Letter of
Credit and the payment and/or redemption of the Bonds.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of the foregoing, the Borrower
shall bear all loss, expense (including reasonable attorneys’ fees) and damage
in connection with, and agrees to indemnify and hold harmless, the Lender, its
agents, servants and employees from all claims, demands and  judgments made or
recovered against the Lender, its agents, servants and employees, because of
bodily injuries, including death at any time resulting therefrom, and/or because
of damages to property of the Lender, its agents, servants, employees, or others
(including loss of use) from any cause whatsoever, if due to any act of omission
or commission, including negligence, of the Borrower, its employees, servants or
agents, but excluding any acts of omission or commission of the Lender, its
employees, servants or agents.  The Borrower’s liability hereunder shall not be
limited to the extent of insurance carried by or provided by the Borrower or
subject to any exclusions from coverage in any insurance policy.  The
obligations of the Borrower under this Section shall survive payment of the
Letter of Credit and the payment and/or redemption of the Bonds.
 
(c)           The Borrower hereby indemnifies and holds harmless the Lender from
and against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the Lender may incur (or which may be claimed against the
Lender by any person or entity whatsoever) (i) by reason of any untrue statement
or alleged untrue statement of any material fact contained in any official
statement or other offering document relating to the offer or sale of the Bonds
or the omission or alleged omission to state therein a material fact necessary
to make such statements, in light of the circumstances under which they are
made, not misleading (except any statement or omission relating to the Lender
contained in any written materials supplied or approved by the Lender), or
(ii) by reason of or in connection with the execution and delivery or  transfer
of, or payment or failure to pay under the Letter of Credit; provided, however,
that the Borrower shall not be required to indemnify the Lender for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by the willful misconduct or gross negligence of the Lender or
its officers, directors, agents or employees, in connection with paying or
wrongfully dishonoring a draw presented under the Letter of Credit.  Nothing in
this Section 7.1 is intended to limit the Borrower’s Obligation of
Reimbursement.
 
SECTION 7.2.                           Expenses.  The Borrower shall reimburse
the Lender, upon demand, for all costs and expenses, including without
limitation reasonable attorneys’ fees, appraisal fees, survey fees, closing
charges, inspection fees, collateral audit fees, documentary or tax stamps,
recording and filing fees, mortgage registration tax, insurance premiums and
service charges, paid or incurred by the Lender in connection with (i) the
preparation, negotiation, approval, execution and delivery of the Borrower
Documents and any other documents and instruments related thereto; (ii) the
review and approval of documents submitted by the Borrower to the Lender to
satisfy the conditions precedent set forth in Article IV hereof or to obtain an
Advance pursuant to Article III hereof; (iii) the negotiation of any amendments
or modifications to any of the foregoing documents, instruments or agreements
and the preparation of any and all documents necessary or desirable to effect
such amendments or modifications; and (iv) the enforcement by the Lender during
the term hereof or thereafter of any of the rights or remedies of the Lender
hereunder or under any of the foregoing documents, instruments or agreements,
including without limitation costs and expenses of collection in the Event of
Default, whether or not suit is filed with respect thereto.
 
 
-18-

--------------------------------------------------------------------------------

 
 
SECTION 7.3.                           Addresses for Notices.  All notices to be
given by any party to the others hereunder shall be in writing and deemed to
have been given when delivered personally or when deposited in the United States
mail, registered or certified, postage prepaid, addressed as follows:
 

If to the Borrower: Lifecore Biomedical, LLC
3515 Lyman Boulevard
Chaska, Minnesota  55318
Attention:  Chief Financial Officer
            If to the Lender: BMO Harris Bank N.A.
50 South Sixth Street, Suite 1000
Minneapolis, Minnesota  55402
Attention:  Stacy Voves
   



SECTION 7.4.                           Time of Essence.  Time is of the essence
in the performance of this Agreement.
 
SECTION 7.5.                           Binding Effect and Assignment.  This
Agreement shall be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and permitted assigns, except that the
Borrower may not transfer or assign its rights hereunder without the prior
written consent of the Lender.
 
SECTION 7.6.                           Waivers.  No waiver by the Lender of any
right, remedy or Event of Default hereunder shall operate as a waiver of any
other right, remedy, or Event of Default or of the same right, remedy or Event
of Default on a future occasion.  No delay on the part of the Lender in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy preclude other or
future exercise thereof or the exercise of any other right or remedy.
 
SECTION 7.7.                           Remedies Cumulative.  The rights and
remedies herein specified of the Lender are cumulative and not exclusive of any
rights or remedies which the Lender would otherwise have at law or in equity or
by statute.
 
SECTION 7.8.                           Governing Law and Entire Agreement.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Minnesota.  The Borrower Documents and the documents related thereto
contain the entire agreement of the parties on the matters covered herein.  No
other agreement, statement or promise relating to the subject matter hereof made
by any party or by any employee, officer, or agent of any party that is not in
writing and signed by all parties to this Agreement shall be binding.
 
 
-19-

--------------------------------------------------------------------------------

 
 
SECTION 7.9.                           Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but such counterparts shall together constitute
one and the same instrument.
 
SECTION 7.10.                           Not Joint Venturers.  The Lender is not,
and shall not by reason of any provision of any of the Borrower Documents or the
documents related thereto be deemed to be, a joint venturer with or partner or
agent of the Borrower.
 
SECTION 7.11.                           Adequacy of Bond Proceeds.  The Lender
has not made, nor shall it be deemed to have made, any representation or
warranty that the funds to be advanced hereunder to the Borrower are or will be
sufficient to fully complete the refunding of the prior Bonds.
 
SECTION 7.12.                           Jurisdiction; Waiver of Jury Trial.  THE
BORROWER HEREBY SUBMITS ITSELF TO THE JURISDICTION OF THE STATE OF MINNESOTA AND
THE FEDERAL COURTS OF THE UNITED STATES LOCATED IN SUCH STATE IN RESPECT OF ALL
ACTIONS ARISING OUT OF OR IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT
OF THIS AGREEMENT AND THE DOCUMENTS RELATED HERETO.  THE BORROWER AND THE LENDER
HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OF PROCEEDING
RELATING TO THIS AGREEMENT AND ANY OF THE OTHER BORROWER DOCUMENTS, THE
OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR
ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO.  THE BORROWER AND THE
LENDER EACH REPRESENT TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY GIVEN.
 
SECTION 7.13.                           Interest Rate.  Notwithstanding anything
herein to the contrary notwithstanding, the obligations of the Borrower under
this Agreement shall be subject to the limitation that payments of interest
shall not be required to the extent that contracting for or receipt thereof
would be contrary to the provisions of law applicable to the Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by the Lender.
 
SECTION 7.14.                           Obligations Absolute.  Subject to
Section 7.15 hereof, the obligations of the Borrower under this Agreement shall
be absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, the following circumstances:
 
(a)           any lack of validity or enforceability of the Letter of Credit,
the Bonds, any of the Bond Documents, or any other agreement or  instrument
relating thereto (collectively the “Related Documents”);
 
(b)           any amendment or any waiver of or any consent to departure from
all or any of the Related Documents;
 
 
-20-

--------------------------------------------------------------------------------

 
 
(c)           the existence of any claim, set-off, defense or other right which
the Borrower may have at any time against the Issuer, the Trustee, any
beneficiary or any transferee of the Letter of Credit (or any person or entity
for whom the Issuer, the Trustee, any such beneficiary or any such transferee
may be acting), or any other person or entity, whether in connection with this
Agreement, the transactions contemplated herein or in the Related Documents or
any unrelated transactions;
 
(d)           any statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
or
 
(e)           payment by the Lender under the Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
the Letter of Credit.
 
SECTION 7.15.                           Liability of the Lender.  The Borrower
assumes all risks of the acts or omissions of the Issuer, the Trustee or any
beneficiary or transferee of the Letter of Credit with respect to its use of the
Letter of Credit.  Neither the Lender nor any of their employees, officers or
directors, in its or their capacity as issuer of the Letter of Credit shall be
liable or responsible for:
 
(a)           the use which may be made of the Letter of Credit or for any acts
or omissions of the Issuer, the Trustee or any beneficiary or transferee in
connection therewith;
 
(b)           the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged; or
 
(c)           payment by the Lender against presentation of documents which do
not comply with the terms of the Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
 
except that the Borrower shall have a claim against the Lender, and the Lender
shall be liable to the Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential, damages (including reasonable attorneys’
fees, costs and expenses) suffered by the Borrower which were caused by:
 
(1)           the willful misconduct or gross negligence of the Lender or its
officers, directors, agents or employees in determining whether documents
presented under the Letter of Credit comply with the terms of the Letter of
Credit; or
 
(2)           the willful failure or gross negligence of the Lender or its
officers, directors, agents or employees to pay under the Letter of Credit after
the presentation to it by the Trustee or an approved successor trustee of a draw
and certificate strictly complying with the terms and conditions of the Letter
of Credit.
 
SECTION 7.16.                           Borrower Bonds.  The Borrower has
pledged, assigned, hypothecated, transferred and granted to the Lender a lien on
and security interest in all its right, title and interest to all Borrower Bonds
pursuant to the Pledge and Security Agreement.
 
 
-21-

--------------------------------------------------------------------------------

 
 
SECTION 7.17.                           Term.  This Agreement shall
automatically terminate upon the later of (i) expiration of the Letter of
Credit, or (ii) payment in full of the Obligation of Reimbursement and all other
amounts due and payable by the Borrower to the Lender hereunder or under the
documents related hereto.
 
SECTION 7.18.                           Financial and Financial Reporting
Covenants.  It is acknowledged that the Borrower and the Lender have entered
into the Credit Agreement concerning the extension by the Lender to the Borrower
of a line of credit and a term loan.  The failure by the Borrower to comply with
any of the financial and financial reporting covenants in the Credit Agreement
(after giving effect to any applicable grace periods), as the same may be
amended, restated or reduced, shall, pursuant to Section 6.1(b) hereof,
constitute an Event of Default hereunder.  In the event that during the term of
this Agreement, the Borrower and the Lender are no longer parties to a credit or
similar agreement, the financial and financial reporting covenants set forth in
the most recent version of the Credit Agreement shall continue to be binding on
the Borrower for the purposes of this Agreement unless and until the Borrower
and the Lender agree in writing to modify or amend such financial and financial
reporting covenants.
 
SECTION 7.19.                           USA Patriot Act.  The Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), the Lender is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Patriot Act.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


8636-155
6873457v6
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


 
-22-

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO REIMBURSEMENT AGREEMENT]
 

 
LIFECORE BIOMEDICAL, LLC
           
By:
/s/ Dennis J. Allingham      
Dennis J. Allingham
President and Chief Executive Officer
                 



 
 

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO REIMBURSEMENT AGREEMENT]
 

 
BMO HARRIS BANK N.A.
           
By:
/s/ Stacy Voves     Its: Vice President             By: /s/ Jessica Markkula    
Its: Vice President  



